internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-156262-02 date date legend x d1 year company dear this letter responds to your letter dated date and subsequent correspondence submitted by you on behalf of x as x’s authorized representative requesting certain rulings regarding the proposed transfer of company stock to a charitable_remainder_unitrust crut the information submitted states that x is a retired executive officer of company and currently serves on its board_of directors x was a participant in company’s executive stock purchase plan the plan and has substantial net_worth in the company stock acquired under the plan while employed at company x has entered into fourteen different stock restriction agreements in connection with purchases of stock under the plan one stock restriction agreement as amended dated d1 between company and x pertains to stock purchases made before year sec_2 of this agreement provides that company shall have the exclusive right to purchase any or all of the stock if x sells assigns transfers hypothecates encumbers pledges or otherwise disposes of all or any part of company’s stock without complying with the agreement x ceases for any reason whatsoever with or without cause other than retirement to be employed by at least one of company or its affiliates and their subsidiaries or x dies without a surviving_spouse under sec_4 company has the right to exercise its option commencing on the date on which the event occurred giving rise to company’s right to exercise its option and continuing until two months after x has given the required notice of the occurrence of such event to company section provides that if company does not timely exercise its option x plr-156262-02 -2- may sell or otherwise dispose_of the shares during the two-month period after the expiration of the option period but that any transferee will be subject_to all of the provisions of the agreement section contains a formula for determining the purchase_price of any shares company purchases under its option in subsequent years x entered into thirteen further stock restriction agreements with company governing stock purchased in those years each agreement contains provisions substantially the same as the initial agreement regarding the events that trigger company’s exclusive option to purchase the shares if x wants to transfer such shares and the method and timing of the exercise of company’s option accordingly all of the stock purchased by x from company pursuant to the plan in each of these years remains subject_to the company’s right_of_first_refusal to acquire the stock from x x proposes to establish a crut as defined in sec_664 of the internal_revenue_code upon establishment of the crut x will notify company of x’s intent to transfer a portion of x’s company stock purchased under the plan to the crut thereby triggering company’s option to purchase the stock for the formula price set forth in the stock restriction agreements applicable to such stock taxpayer represents that company will likely decline to purchase the stock for the formula price set forth in the stock restriction agreements and thus x will be free to transfer the stock to the crut the stock transferred to the crut will continue to be subject_to the terms of the stock restriction agreements under the plan in accordance with the terms of the stock restriction agreements therefore if the trustee of the crut wishes to sell or otherwise dispose_of the stock company will have a right to purchase the stock for the formula price set forth in the stock restriction agreements the trustee will notify company that the crut wishes to sell company stock prior to any proposed sale or disposition x represents that company has always exercised its option under the stock restriction agreements in the past for the formula price set forth therein each of the annual restricted_stock agreements also contains provisions to the effect that any outstanding promissory notes given by x to company with respect to financing the acquisition of the restricted_stock will be satisfied from the proceeds of the purchase of the restricted_stock by company pursuant to the exercise of its rights of first refusal under the restricted_stock agreements these provisions would carry over to successors in interest in the stock including the crut x represents that all encumbrances shall be removed from the restricted_stock prior to the time such stock is transferred to crut by x in 62_tc_684 aff'd on other grounds 523_f2d_1308 8th cir acq 1978_1_cb_2 a shareholder in control of a corporation gifted stock of that corporation to a charitable foundation also controlled by the donor shareholder subsequent to the gift and as part of the same plan the shareholder caused the corporation to redeem the gifted stock from the donee foundation the next plr-156262-02 -3- day the tax_court respected the form of the transaction and did not recharacterize the transaction as a redemption of the stock by the donor shareholder followed by a gift of the redemption proceeds to the charitable foundation because it found that a gift of stock had in fact been made to the foundation and the foundation was not legally obligated to redeem the stock at the time it received title to the shares in reaching its decision the court noted there were two paths which the donor shareholder could have taken -- he could have had the stock redeemed and then made a contribution of the proceeds or he could have contributed the stock and let the donee arrange for the redemption the tax consequences to the donor turn on which path he chooses and so long as there is substance to what he does there is no requirement that he choose the more expensive way citation omitted palmer v commissioner supra pincite the service has acquiesced in the palmer decision see 1978_1_cb_2 in revrul_78_197 1978_1_cb_83 the service concluded that it will treat the proceeds of a redemption of stock under facts similar to those in palmer as income to the donor only if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption the tax_court has characterized the legally bound standard in revrul_78_197 as a bright line test for determining if a contribution of stock to a charity followed by a redemption of that stock from that charity should be respected in form or recharacterized as a redemption of the stock from the donor followed by a contribution of the proceeds by the donor to the charity see generally rauenhorst v commissioner t c no date consequently the test for purposes of this ruling_request is whether the crut will be legally bound or can be compelled by company to surrender the stock for redemption at the time of the donation here x proposes to transfer the company stock to the crut under the restrictions contained in each year’s stock restriction agreement the crut must first offer the stock to company at a set formula price should the crut propose to dispose_of the shares this provision amounts to a right_of_first_refusal however it does not mean that the crut is legally bound or can be compelled by company to surrender the stock to company at the time of the donation the information submitted contains no indication that the crut will be legally bound or could be compelled by company to redeem or sell the gifted stock that all or a portion of the gifted stock was subject_to restrictions upon transfer to a third party by x and thus by the crut following the transfer does not give company the ability to compel its redemption or sale from the crut the crut is free to retain title to and ownership of the stock indefinitely because the crut is not legally bound and cannot be compelled by company to redeem or sell the stock we conclude that the transfer of the company stock by x to plr-156262-02 -4- the crut followed by any subsequent redemption of the stock by company will not be recharacterized for federal_income_tax purposes as a redemption of the stock by company from x followed by a contribution of the redemption proceeds to the crut see palmer v commissioner supra and revrul_78_197 supra the same principles apply if the stock is sold by the crut rather than redeemed by company thus provided there is no prearranged sale contract whereby the crut is legally bound to sell the stock upon the contribution we conclude that any subsequent sale will not be recharacterized for federal_income_tax purposes as a sale of the stock by x followed by a contribution of the sale proceeds to the crut accordingly any redemption proceeds or sales proceeds received by the crut for the stock will not be treated as taxable_income received by x except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction specifically we express no opinion as to whether the crut will meet the requirements of sec_664 and the regulations thereunder as to the tax consequences if company exercises its rights to acquire the company stock which x proposes to transfer to the crut and as to the tax consequences if the stock is transferred to the crut subject_to any encumbrance arising from obligations from x to company or the use of the stock to satisfy any such encumbrances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to x and to x’s other authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
